           Case 3:17-cv-01661-BAJ-EWD    Document 53     11/05/20 Page 1 of 4




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


  ILLA ROGERS CIVIL ACTION

  VERSUS

  NATIONAL FLOOD INSURANCE NO. 17-01661-BAJ-EWD
  PROGKAM, ET AL.

                              RULING AND ORDER

      Before the Court are Plaintiffs IVEotion for New Trial (Doc. 49) and

Unopposed Motion to Modify Order (Doc. 50). Both orders seek to modify the

Court's Final Judgment (Doc. 47), which stated that Plaintiffs action was dismissed

with prejudice, when the parties Joint Motion for Voluntary Dismissal (Doc. 46)

requested that the action be dismissed without prejudice. Based on the content of the

motions, the Court will construe both as motions to alter or amend a judgment under


Federal Rule of Civil Procedure 59(e). For the reasons assigned, the Unopposed

Motion to Modify Order is GRANTED, while the Motion for New Trial is DENIED

as moot.


 I. BACKGROUND

      On July 7, 2020, Plaintiff Illa Rogers and Defendants National Flood Insurance

Program, W. Brock Long in his official capacity as Administrator of the Federal

Emergency Management Agency, and Elaine Duke in her official capacity as

Secretary of the Department of Homeland Security, moved this court to dismiss

Plaintiffs claims without prejudice. Defendants asserted that Plaintiffs suit was

premature until such time that a Notice of Disallowance or Partial Disallowance is
        Case 3:17-cv-01661-BAJ-EWD        Document 53     11/05/20 Page 2 of 4




issued to her. The parties agreed to voluntary dismissal without prejudice so that

Plaintiffs underlying claim could undergo further adjustment and inspection by

Defendants. (Doc. 46).


       On August 20, 2020, the Court entered a Final Judgment in this case,

dismissing Plaintiffs claims with prejudice. (Doc. 47). This judgment is in

contravention to the parties' joint request for dismissal without prejudice. On

August 25, 2020, Plaintiff filed a Motion for New Trial. On August 27, 2020, Plaintiff

filed an Unopposed Motion to Modify Order. Both orders called for the Final

Judgment to be amended. Federal Rule of Civil Procedure 59(e) permits a party to

file a motion to alter or amend a judgment no later than 28 days after the entry of the

judgment, therefore both motions are timely.


II. LEGAL STANDARD

       A Rule 59(e) motion 'calls into question the correctness of a judgment/

Templet v. HydroChem Inc., 367 F.3d 473, 478 (5th Cir. 2004) (quoting In re

Transtexas Gas Corp., 303 F.3d 571, 581 (5th Cir. 2002)). <(A Rule 59(e) motion (must

clearly establish either a manifest error of law or fact or must present newly


discovered evidence/" Advocare Int'l LP v. Horizon Labs., Inc., 524 F.3d 679, 691


(5th Cir. 2008) (quoting Rosensweig v. Asurix Corp,, 332 F.Sd 854, 863

(5th Cir. 2003)).

      A manifest error' is not shown by the disappointment of the losing party,

rather it is the "wholesale disregard, misapplication, or failure to recognize


controlling precedent." Shaw v. Broadcast.corn, Inc., No. 98-cv-2017-P, 2005 U.S.


Dist. LEXIS 34553, at *5 (N.D. Tex. Dec. 20, 2005) (quoting Oto v. Metro. Life Ins.
         Case 3:17-cv-01661-BAJ-EWD       Document 53    11/05/20 Page 3 of 4




Co., 224 F.3d 601, 606 (7th Cir. 2000)); see also Guy v. Crown Equip. Corp.,

394 F. 3d 320, 325 (5th Cir. 2004) (defining "manifest error" in the appellate review

context as one that is plain and indisputable, and that amounts to a complete


disregard of the controlling law" (citation and internal quotation marks omitted)).

Courts have significant discretion in deciding whether to grant a motion to reconsider

under Rule 59(e). Templet, 367 F.3d at 479. Nevertheless, granting a motion for

reconsideration is an extraordinary remedy that should be used sparmgly." Id. Thus,


in determining whether to grant a motion to reconsider, courts must balance "the


need to bring litigation to an end and the need to render just decisions on the basis

of all the facts." Id.


III. ANALYSIS

       The parties call for voluntary dismissal of Plaintiffs claims is governed by

Rule 41(a)(l)(A)(ii), which permits the voluntary dismissal of actions by filing a

stipulation of dismissal signed by all parties who have appeared. Rule 41(a)(l)(B)

states that unless the notice or stipulation states otherwise such a dismissal is

"without prejudice. The only exception is where a plaintiff has previously dismissed

a federal or state court action based on or including the same claim."


       There is no evidence here that Plaintiff has previously dismissed a federal or

state court action based on the claims she brought here. Further, Plaintiffs notice of

dismissal explicitly stated that the dismissal was to be without prejudice, so that

Plaintiff could bring her suit again following her receipt of a Notice of Disallowance

or Partial Disallowance. Based on these facts, Plaintiffs motion identifies a manifest

error of fact that must be corrected by vacating the final judgment.
       Case 3:17-cv-01661-BAJ-EWD      Document 53   11/05/20 Page 4 of 4




IV. CONCLUSION

      Based on the foregoing,


      IT IS ORDERED that Plaintiffs Unopposed Motion to Modify Order (Doc. 50)

is GRANTED.

      IT IS FURUTHER ORDERED that the Final Judgment (Doc. 47) entered in

the case is VACATED.

      IT IS FURTHER ORDERED that, pursuant to Federal Rule of Civil

Procedure 41(a)(l)(A)(ii), all of Plaintiffs' claims against the Defendants are

DISMISSED WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that Plaintiffs Motion for New Trial (Doc. 49)

is DENIED as moot.




                          Baton Rouge, Louisiana, this u^ day of November, 2020




                                              a.
                                     JUDGE BRIAKA. JACKSON
                                     UNITED STATES^ISTRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA
